Citation Nr: 1519217	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from June 1970 to June 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned a disability rating of 50 percent for PTSD, effective October 4, 2006.  

While a March 2006 statement indicates that the Veteran requested a Travel Board Hearing, his statement was received prior to filing his petition to reopen a prior claim for service connection for PSTD, and his subsequent substantive appeals reveal that he did not desire a hearing before a Member of the Board.  Therefore, to the extent he did request a hearing, that request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board has reviewed the physical and Veteran Benefits Management System (VBMS) and Virtual VA electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required to ensure the Veteran receives every possible consideration.

Evidence in the record indicates that the Veteran's PTSD may have worsened since his last VA examination in July 2011.  See January 2012 Dr. Hoeper Treatment Records (reporting quitting job as truck driver in October 2011 due to getting lost); January 2012 Dr. Hoeper Letter (indicating that the Veteran's working memory is 100 percent impaired, his prefrontal cortex is dysfunctional, he is severely compromised in ability to sustain social relationships and unable to maintain work relationships, and experiences several hallucinations and delusions).

Further, the Veteran reported having received treatment at a VA facility in February 2012, but the record does not appear to contain any evidence that attempts were made to obtain these records.  See March 2012 Notice (informing Veteran that VA would attempt to obtain his VA treatment records from February 2012).

As the Veteran is currently only service connected for PTSD, his claim for a TDIU is inextricably intertwined with his claim for a higher initial disability rating for PTSD and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  Further, while the record contains evidence that the Veteran returned to working as a self-employed truck driver in approximately March 2012, it is unclear whether he ever worked more than 10-20 hours per week or encountered additional employment-related difficulties. 

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding records, including from VA, Dr. Hoeper, and any other treatment providers reported by the Veteran, dated since October 2006.  

2. Send requests for information to the companies that have hired the Veteran, as a self-employed truck driver, regarding any work performed by the Veteran and any time lost from work since October 2006.  Also, ask the Veteran to submit additional information regarding his employment history, beginning in October 2006 and until the present.

3. After any outstanding records have been received, schedule the Veteran for an examination by an appropriate examiner regarding the current severity of his PTSD.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file, perform any indicated tests, and describe any disability and functional impairment in detail.   

The examiner should indicate, if possible, which of the Veteran's symptoms and functional impairments or limitations are attributable to his PTSD.  Please specifically comment on any cognitive or memory impairments.  See January 2012 Dr. Hoeper Letter (noting prefrontal cortex dysfunction, 100 percent impairment of working memory, and severely impaired recent memory).  

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay testimony, as well as any other lay statements, regarding the onset and duration of his symptoms.  

If the examiner finds that an opinion cannot be rendered regarding the attribution of symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. Then, after undertaking any other indicated development regarding the Veteran's TDIU claim, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

